Case 17-25857        Doc 28     Filed 12/05/18     Entered 12/05/18 14:48:57          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-25857
         Tonisha Reynolds

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/29/2017.

         2) The plan was confirmed on 11/17/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/17/2018.

         5) The case was dismissed on 09/14/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,120.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-25857       Doc 28      Filed 12/05/18    Entered 12/05/18 14:48:57               Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor             $2,554.96
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                  $2,554.96


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $857.32
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                     $145.59
     Other                                                                $16.76
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $1,019.67

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim          Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted       Allowed         Paid         Paid
 AMERICASH LOANS LLC            Unsecured         800.00      1,197.60       1,197.60           0.00       0.00
 AT&T CORP                      Unsecured      1,239.00         868.01         868.01           0.00       0.00
 CNAC GLENDALE HEIGHTS          Secured       10,268.00     10,268.00      10,268.00       1,301.16     234.13
 COMED LEGAL REVENUE RECOVERY Unsecured           300.00        674.47         674.47           0.00       0.00
 CONVERGENT OUTSOURCING/COMC Unsecured            121.00           NA             NA            0.00       0.00
 AMERICOLLECT                   Unsecured         432.00           NA             NA            0.00       0.00
 CERTIFIED SERVICES INC         Unsecured         110.00           NA             NA            0.00       0.00
 CITY OF DECATUR                Unsecured         200.00           NA             NA            0.00       0.00
 HEALTH DEPT AND COMMUNITY HE Unsecured        5,000.00            NA             NA            0.00       0.00
 IC SYSTEM/COMCAST              Unsecured         152.00           NA             NA            0.00       0.00
 ILLINOIS TOLLWAY               Unsecured         300.00           NA             NA            0.00       0.00
 MIDWEST CREDIT                 Unsecured         581.00           NA             NA            0.00       0.00
 PRO COM SERVICES OF ILLINOIS   Unsecured         102.00           NA             NA            0.00       0.00
 SPEEDY CASH                    Unsecured      1,000.00            NA             NA            0.00       0.00
 SPRINT                         Unsecured      1,000.00            NA             NA            0.00       0.00
 TMOBILE                        Unsecured      1,000.00            NA             NA            0.00       0.00
 US CELLULAR                    Unsecured      1,000.00            NA             NA            0.00       0.00
 VILLAGE OF WAUKEGAN            Unsecured         500.00           NA             NA            0.00       0.00
 VISTA MEDICAL CENTER EAST      Unsecured      5,000.00            NA             NA            0.00       0.00
 WAUKEGAN LOAN MANAGEMENT       Unsecured            NA         542.89         542.89           0.00       0.00
 WISCONSIN AUTO TITLE LOANS INC Unsecured      1,000.00       1,060.77       1,060.77           0.00       0.00
 WORLD ACCEPTANCE CORP          Unsecured         873.00        969.46         969.46           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-25857        Doc 28      Filed 12/05/18     Entered 12/05/18 14:48:57              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $10,268.00          $1,301.16            $234.13
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $10,268.00          $1,301.16            $234.13

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,313.20                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $1,019.67
         Disbursements to Creditors                             $1,535.29

 TOTAL DISBURSEMENTS :                                                                       $2,554.96


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
